
	
		IA
		112th CONGRESS
		1st Session
		H. J. RES. 54
		IN THE HOUSE OF REPRESENTATIVES
		
			April 6, 2011
			Mr. Walsh of Illinois
			 (for himself, Mr. Buchanan,
			 Mr. Huelskamp,
			 Mr. Bishop of Utah,
			 Mr. Chaffetz,
			 Mr. Stutzman,
			 Mrs. Hartzler,
			 Mr. Marino,
			 Mr. Rehberg,
			 Mrs. McMorris Rodgers,
			 Mr. Brooks,
			 Mr. Franks of Arizona,
			 Mr. Lance,
			 Mr. Heller, and
			 Mr. Labrador) introduced the following
			 joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States relative to balancing the budget.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					1.Total outlays for any fiscal
				year shall not exceed total receipts for that fiscal year, unless two-thirds of
				the duly chosen and sworn Members of each House of Congress shall provide by
				law for a specific excess of outlays over receipts by a roll call vote.
					2.Total outlays for any fiscal
				year shall not exceed 18 percent of the gross domestic product of the United
				States for the calendar year ending before the beginning of such fiscal year,
				unless two-thirds of the duly chosen and sworn Members of each House of
				Congress shall provide by law for a specific amount in excess of such 18
				percent by a roll call vote.
					3.Prior to each fiscal year, the
				President shall transmit to the Congress a proposed budget for the United
				States Government for that fiscal year in which—
						(1)total outlays do not exceed total receipts;
				and
						(2)total outlays do not exceed 18 percent of
				the gross domestic product of the United States for the calendar year ending
				before the beginning of such fiscal year.
						4.Any bill that imposes a new tax
				or increases the statutory rate of any tax or the aggregate amount of revenue
				may pass only by a two-thirds majority of the duly chosen and sworn Members of
				each House of Congress by a roll call vote. For the purpose of determining any
				increase in revenue under this section, there shall be excluded any increase
				resulting from the lowering of the statutory rate of any tax.
					5.The limit on the debt of the
				United States shall not be increased, unless three-fifths of the duly chosen
				and sworn Members of each House of Congress shall provide for such an increase
				by a roll call vote.
					6.The Congress may waive the
				provisions of sections 1, 2, 3, and 5 of this article for any fiscal year in
				which a declaration of war against a nation-state is in effect and in which a
				majority of the duly chosen and sworn Members of each House of Congress shall
				provide for a specific excess by a roll call vote.
					7.The Congress may waive the
				provisions of sections 1, 2, 3, and 5 of this article in any fiscal year in
				which the United States is engaged in a military conflict that causes an
				imminent and serious military threat to national security and is so declared by
				three-fifths of the duly chosen and sworn Members of each House of Congress by
				a roll call vote. Such suspension must identify and be limited to the specific
				excess of outlays for that fiscal year made necessary by the identified
				military conflict.
					8.No court of the United States
				or of any State shall order any increase in revenue to enforce this
				article.
					9.Total receipts shall include
				all receipts of the United States Government except those derived from
				borrowing. Total outlays shall include all outlays of the United States
				Government except those for repayment of debt principal.
					10.The Congress shall have power
				to enforce and implement this article by appropriate legislation, which may
				rely on estimates of outlays, receipts, and gross domestic product.
					11.This article shall take effect
				beginning with the fifth fiscal year beginning after its
				ratification.
					.
		
